 

Exhibit 10.2

 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

October 22, 2019

 

WHEREAS, GrowLife Inc., a Delaware corporation located at 5400 Carillon Point,
Kirkland, WA 98033 (“Assignor”) is the owner of the trademarks, service marks,
and patents set forth on Exhibit A attached hereto and incorporated by reference
herein (collectively, the “Intellectual Property”):

 

WHEREAS, All Commercial Floors, Inc., a Texas corporation, located at 1313
Avenue R., Grand Prairie, TX 75050 (“Assignee”) is desirous of acquiring said
Intellectual Property.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Assignor hereby sells and assigns to Assignee all right,
title, and interest in and to the Intellectual Property together with the
goodwill of the business symbolized by the Marks.

 

Further, Assignor and Assignee hereby authorize J. Hunter Adams, Esq. of
AdamsIP, LLC, or attorney of Assignee’s choosing, to correct any errors in this
assignment, insert any further identification or other information necessary or
desirable to make this assignment suitable for recordation with United States
Patent and Trademark Office and throughout the world.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Intellectual
Assignment Agreement as of the date first written above.

 

“ASSIGNEE”

All Commercial Floors, Inc.

 

 

/s/ Kevin Jones

By: Kevin Jones

Its: President

“ASSIGNOR”

Growlife, Inc.

 

 

/s/ Marco Hegyi

By: Marco Hegyi

Its: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

EXHIBIT A

INTELLECTUAL PROPERTY

 

# USPTO TRADEMARKS 1 US Registration No. 4235145 2 US Registration No. 4235146 3
US Registration No. 4251234 4 US Registration No. 4102354 5 US Registration No.
4415285 6 US Registration No. 4621463 7 US Registration No. 3813361 8 US
Registration No. 4382220 9 US Application No. 88368496 USPTO PATENTS 1 US
Registration No. D681237 2 US Registration No. D681238 3 US Registration No.
D680666 4 US Registration No. D680667 5 US Registration No. D680668 6 US
Registration No. D680669 7 US Registration No. D680239 8 US Registration No.
D680240 9 US Registration No. 8298650 10 US Registration No. 8512848 11 US
Registration No. 8703275 12 US Registration No. 8815370 13 US Application No.
13362581 CANADIAN PATENTS 1 CAN Registration No. 2796927

 

--------------------------------------------------------------------------------